Citation Nr: 1241198	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision rendered by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In May 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In July 2010, the Board remanded this matter to the RO in order to conduct additional development.  In June 2012, the Board referred the Veteran's claim to an expert with VA's Veterans Health Administration (VHA).  In August 2012, the VHA expert submitted an opinion.  The Veteran was provided a copy of the opinion.  

Finally, in May 2012, the Veteran submitted additional evidence consisting of private hospital records from 1983.  These records were not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.903.  The Board finds, however, that the evidence has no impact on the adjudication of the claim as it pertains to treatment for appendicitis several years prior to entry onto active duty.  Therefore, remanding the matter for initial review of the evidence by the AOJ is not required and would only unduly delay the adjudication of the claim on appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran was treated for Crohn's disease in 1986.  He failed to disclose the history of treatment upon entry onto active duty.  

2.  Crohn's disease was not aggravated during the Veteran's four month period of active duty service.  

3.  There is clear and unmistakable evidence that Crohn's disease pre-existed entry onto active duty service.  

4.  There is clear and unmistakable evidence that Crohn's disease was not aggravated by active duty service.   


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claim on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  This letter accordingly addressed all notice elements and preceded the adjudication of the claim.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claim.  His service treatment records, private medical records, and Social Security Administration (SSA) disability determination records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  As discussed herein, the Veteran underwent VA examination in August 2010 and a supplemental opinion was rendered in November 2011.  The examination opinion, however, failed to take into consideration relevant pre-service treatment records.  As such it is not considered adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To address this deficiency, in June 2012, the Board forwarded the claims file to the VHA physician.  In August 2012, the VHA examiner provided an opinion that included consideration of the pre-service medical evidence.  As discussed below, that opinion is considered adequate for decisional purposes.  

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  He was advised that the claim was denied because it was determined that Crohn's disease existed prior to active military service.  The hearing discussion revealed evidence that might be available and the Board directed the RO to obtain the evidence in its July 2010 remand directive.  Regarding that remand, the RO obtained additional private treatment records and SSA records and afforded the Veteran an examination.  The RO also attempted to locate any additional service treatment records.  It was advised, however, that all service treatment records had been supplied to VA.  Given such, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Legal Criteria

The Veteran's main contention is that Crohn's disease had its onset during his four month period of active duty service.  Specifically, during the hearing before the undersigned he reported that he had an appendectomy prior to service but no signs of Crohn's disease.  He reported that during basic training he started getting abdominal cramps and was taken to the hospital for tests.  (See Transcript at 3.)  

Records from the Rhode Island Hospital dated in November 1983 show treatment for acute appendicitis.  An Operating Record states that there were no abnormalities of the cecum or terminal ileum.  

A discharge summary from St. Joseph's Hospital in May 1986 is of record.  It states that the Veteran was seen with complaints of weight loss, diarrhea, and abdominal pain associated with arthralgias.  The history noted chronic, intermittent diarrhea since age 6, significant weight loss since 1983, and a recent increase in diarrhea with right lower quadrant pain, stools with blood and mucus.  He underwent an upper gastrointestinal and small bowel follow through which revealed terminal ileum and ascending colonic Crohn's disease.  He also underwent an abdominal ultrasound and a barium enema.  They revealed changes of the distal ileocecal valve and proximal colon, consistent with Crohn's disease.  

The Veteran was examined upon entering active duty in May 1988.  At such time, in a Report of Medical History, he denied any current or past history of recent loss of weight, or stomach, liver, or intestinal trouble.  He did report the appendectomy in 1983.  A physical examination did not reveal any defects or diagnoses and the Veteran was qualified for service.  

Less than a month later, the Veteran was seen for medical treatment.  He reported a four-year history of right lower quadrant pain and alternating diarrhea and constipation.  He noted that his father had a history of Crohn's disease.  He described having pain following an appendectomy in 1984.  He was evaluated for Crohn's disease.  

During treatment in July 1988 he reported that he continued to have diarrhea.  An x-ray of the small bowel showed an abnormal terminal portion of the ileum.  An EPTS (Existed Prior to Service) Board was commenced.  Further work-up at Walter Reed Army Medical Center revealed a diagnosis of "terminal ileitis consistent with Crohn's Disease, LD EPTS, not permanently service aggravated."  

The EPTS Board declared him unfit for enlistment and recommended separation.  

On his application for service connection for Crohn's disease, the Veteran reported that the disability began in July 1987.  

Private treatment records reveal that he was hospitalized for an exacerbation of Crohn's disease in 2004 and required treatment with corticosteroids.  

During a VA examination in August 2010, the Veteran reported that he had no symptoms of Crohn's disease prior to entry onto active military service.  Following a physical examination, the examiner stated that Crohn's disease was not clearly and unmistakably present prior to entry onto active duty and that the current disability was related to Crohn's disease treated in service.  

The claims file was returned to the examiner in November 2011 following the receipt of numerous SSA and private treatment records, including the aforementioned St. Joseph's Hospital records dated in 1986.  The examiner did not change his opinion and cited only to the service treatment records.  

In August 2012, the VHA expert reviewed the Veteran's claims file and submitted an opinion.  The expert stated that he was a staff physician with VA's Gastroenterology Service and Professor of Medicine with the University of Alabama and Director of the University's Inflammatory Bowel Disease Center.  The examiner cited the extensive evidence of treatment prior to entry onto active duty and opined that the Veteran had Crohn's disease that dated to 1986.  Following a review of the service treatment records, the examiner could find no evidence that the condition was aggravated by service.  Finally, the examiner opined that it was unlikely that the current Crohn's disease was etiologically related to the Veteran's four month period of active duty service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When assessing whether a disease or injury was incurred in service, however, there are "situation[s] where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred 'in line of duty" 'for purposes of disability compensation under section 1110.  Gilbert v. Shinseki, 2012 WL 5233422, No. 11-2355(October 24, 2012); quoting Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed.Cir.2007). 

38 U.S.C.A. § 1111's presumption of soundness addresses that situation, by mandating that veterans are presumed to have been in sound condition upon entry into service, except as to disabilities noted at that time.  

The presumption of soundness serves as a shield against any assertion by the Secretary that a veteran's in-service disability that was not noted upon entry to service preexisted service.  On the other hand, the presumption of soundness is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability.  Id.  

Specifically, the statute provides that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  The implementing regulation provides guidance, indicating that only such disabilities as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Here, there was no notation upon entry onto active duty showing a diagnosis of Crohn's disease.  While it may certainly be the case that Crohn's disease is not the type of disease examined on service entry, the Board is reluctant to make that assumption.  Rather, the presumption of soundness applies, and, as a consequence, the Board must consider whether there is clear and unmistakable evidence that Crohn's disease pre-existed entry onto active service, and, if so, whether there is also clear and unmistakable evidence that Crohn's disease was not aggravated by active military service.  

The Board finds that there is clear and unmistakable evidence that the Veteran had Crohn's disease prior to entry onto active duty service.  First, the May 1986 hospital records clearly show that the Veteran had Crohn's disease prior to his entry onto active duty.  In addition, the VHA examiner, having reviewed the pre-service record, also opined that Crohn's existed prior to service.  Finally, the service medical evaluation board's finding made shortly after entry onto active duty that Crohn's pre-existed service is also persuasive.  In sum, this evidence far outweighs any lay contention made by Veteran today that he did not have Crohn's prior to service.  Rather, in the face of the uncontroverted medical record showing treatment for such in 1986, the Board finds the Veteran's statements not credible and, hence, does not afford them any probative weight.  

In addition, the Board has considered the October 2010 VA examiner's opinion that Crohn's disease had its onset in service.  The Board affords this opinion no probative weight as the opinion is based on a incomplete and inaccurate factual record.  Specifically, the examiner did not consider the pre-service hospitalization records showing treatment for Crohn's disease.  In addition, the examiner did not address the medical evaluation board finding that Crohn's disease pre-existed active duty service.  Instead, the examiner appears to have blindly relied on a history as supplied by the Veteran that he did not have Crohn's disease prior to service.  As discussed, this lay history is not credible evidence.  Thus, the examination report does not constitute competent evidence in support of the claim.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record).  

Because there is clear and unmistakable evidence of Crohn's disease prior to entry onto active duty, the Board turns to second step of the Wagner analysis; whether there is clear and unmistakable evidence that Crohn's disease was not aggravated by active military service.  Here, the service treatment records do not show that the Veteran sustained any injury in service as to aggravate Crohn's disease.  Rather, they reflect that he only served on active duty for less than a month before he required treatment for Crohn's disease.  VA is not permitted to rest solely on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Here, however, there is affirmative evidence.  In particular, after reviewing the evidence, the VHA expert found no evidence to show that the condition was aggravated by active duty service.  The examiner provided a reasoned rationale, explaining how the circumstances of the Veteran's limited active duty service would not affect Crohn's disease.  The Board has considered the Veteran's lay opinion on the question of aggravation.  However, because the Veteran denied having Crohn's disease prior to service, he offered no testimony on the question of in-service aggravation of a pre-existing disease.  As such, the Board finds that there is clear and unmistakable evidence that the pre-existing Crohn's disease was not aggravated by service.  


ORDER

Service connection for Crohn's disease is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


